 

Case 1:20-cv-00834-LAK Document 13 Filed 08/12/20 Page 1 of 5
UNITED states OnTRicT CouRT

SOUTHERN DINTRICT OF NEW w YORK,

MAHMUD ABOOHALTMA » DE GET very
Unit£0. Sires OF AMERICA hot “A 122020 |
Raspongad PRO JSE vw

LCase Number: A: (S'S) 43- CR- 130-003 CLA)
DiHnct Court No: 20-Ccwv—@3y (Ak)

MoTin. 70. ALTER ok AMEND | 7 ee a
THE JudGmenr PuRiuavi % Rul6 S He) Fed k. cw. P

Goes Now, Movant, Mahmed Abovhalina -fio-Se- File this motion -
ava féllaw up to his early moten b alter er amend Vis court Amendmank
Judgment porsuant_to Rule 39 @) Fed. #. Civ. P aad tate the Fo Lown'ng :
t— Oy Tune. 18, 2020. Fodje Lewis A. Kaplan DF issued his memorandam
and order in We above menboned. case Sranhy Morand 2255 motion fo
dismiss court Len and denied Count nine and denied movant Certfficate
of appealabil/y Doc. ¥
. On July 4 2020 Movant recuved Copy of the Court memurandum —__

and order Doc.#& and On ov about July 13, 202¢ movant Filed bur motion
1 alter wv amd te Todpaind Provant Is rule SUe) Fe #. Ov. P regyerdiag the

Court b. amend He Judpment as lb Counf. une No fanper Cary Me go Years.
-{-

 

 
 

Case 1:20-cv-00834-LAK Document 13 Filed 08/12/20 “page 2 of 5
Mandatory sentence and» reflect the. Changes Coupress. made in Me 1S o, SC
_WMiteuie of Hie Iv sechon 403(q Of Ha. (inst Seep Ach of
eo... CHT. | ae

3-_ On July 27 2020 movant received Copy. of His coorl Amunded Jodpmin}
_that was signed by Honorable Lois A. Kaplan on /-lb. 220 and as
expected the cour: imposed a. semrtence of trtel_temm of 940 mnths...
_Howevir wshonit Comer 6 the Fine and reshlohon the coort hdl Conhirm.
_the same Criminal monetag Penalties as in the orlginal Tudpment sn 5/za]
_ 1994. without aay mention of Me United Sdobs Court-of apprali Fav Hr Second.
Creuit Gudemind ou Aupust &. ool restric bap the faymint of Phe Fine
and restitetion under Certa/a Conditans, U,s5. V. Salameh 261 Fook 27!
(2c0t) . | ce Co

i She Court OF oppeal hor the Second circulf “nr y Augosh 6 6. Zoot _robag

on movenk appeal of Sodsment Stated , arrynp. otiw things,in relation to
He. Fine and restitution : |
Ty Mi Cou, Ue Parkes hve sAptloled Wok Ihe enki amount of bob
he Fine. aad the rtshtuten should Shold, in Conformity wh Judge DAY 5 _
Oral. Pronouncements, be mack contippent Upon He. realizakion_Of Fubure__
earnings [rem media Contracts and that, in Me absence of such CGtNiaps,
defendantr will not tguire To Py gry Fines or. reshiteHon, tuen thou h thy
May have Minor Carninp Trem other Sources Such as Prison CUAPES We accept
thal Shpuladion and affirm the dishicd Courts pnpostHen. gf a # 150, c00__
Fine and tt 250 million in rish tution , bot modify¥ fhe. Judpment So. that
each defeadent s Fine and. cestifuhon obliration Come due anly if he receive
income from the Sale of tis account af he workl Trade Center bombing op

of the events leading up fe it, ws v. Salameh 261 3d 271 (2b. 2001)
_%.

 
 

Case 1:20-cv- -00834- LAK Document 13 “Eiled 08/12/20 Page 30f5

F Sh entire. frp ceeding that started in Junk 2016. offer movanls Filing his

_ Peden 16 the US. Coud oF appeals fin he StCand Cirtuf seo Key Ramission fo...

_ File hy, Second Successive. 2255 motion in Ais Court and tbe Filing of the.

2255 motlen.in ti Cou tas based Solty on Asoissing Count niga and ten

ta. Movands_indicdnent and hos nothing do do with. anythin else. doelodiang —

_ Fiae_or reshtobon at it was afGrned ond modified by the Court of appeal. Fer
the second Circuit in Aupwt & 200)

GO Mavant request that this Court modify ids annaded sdpmont on

Hb 20f0 reflect the Court of appeals for He Secaad Circut rubinge  _
 mrodifyiog the Fine and restitotin to be pail only unde the Condbion

_-_ardtcohtd jun. Pind # bf .-. oe _

“F. Movants alco seeks. all_otht ali? that My Cout Finds  apupite
and Just .---

“Avgust 3" 020 hay Win
Date Mahmud Abovhalima

Ryp. No. 13064054 .
US. pevifent av7- Ma

Pp. O- Bax Z500
Ffovence, Co $1226
 

Case 1 1: 20- -cv-00834- LAK Document 13° Filed 08/12/20 Page J 4 of 5
CERTIFICATE GF SERVICE

I herely certty that the lore foinp document os | Provicled To bop Ji Jal
to. be Sent. Via OSPL OU: “ap mail. Pursidond i bye hiro MaLboy Aule,. ‘fa.

| he United Flares Distich Court Far the Southem Dtthncd of New York , At: CLerk

OF He Court . A Copy of the forepoing Document was che Sent te the United Botes

__ Assistant Attorneys office Foy the eguthen District OF Ntw Yok . -

pvjust a, 2000 (tsti(‘(‘i‘é‘té‘«~*«*~*‘C I

2 cues
Date Mahmud Alsou halimg
| RUE No ZF0C4- 054.
be 5. Peniferhary- Mn

 

- p.0- Box F506 =

_ Florence, CO $1126

 
 

Case 1:20-cv-00834-LAK Document 13 Filed 08/12/20 Page 5 of 5

 

eS
“AW IFAT

Bici-Leoo] yop, man "YAO MAY, 401430 38! AS SOud, nm ends),

: — | E
pHs TWWvad 00) oeztony | co

yao man so FIVASIT VINE NOS an A |
thoy oRSO res PHUKL| TANTO)
pH) MUL fo a1 a

“ Hee
cv me ‘
D ore AY i ac acu!
S 0 PED THRE HON
mepoi/nbay hae 1OU

eee LEU ti rbegeestat feet pe Lele ceeet bende feperge ee UE pbbets STAD GEE t.ooet

 

     
